DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on June 22, 2016.
Claims 1-14 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on December 20, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14 are rejected under 35 U.S.C. 101. Firstly, it should be stated that claim 14 is being used as the most representative of the claims set Step 1: the claimed invention falls a process, and a machine. However, Step 2A Prong 1: because the claims recites a method and an electronic device to displaying societal social media information and for providing user interaction…; displaying…wherein the issue data input is associated with one of a creation of an issue, or registration of an interest in an existing created issue, wherein the issue is relating to an identified societal issue; displaying the issue data; detecting a project data input inputted by a user via the graphical user interface, the project data input is associated with one of a creation of a project or registration of an interest in an existing created project, wherein the project data input from the user is indicating that the project is related to an issue and aims to address or contribute to the issue; linking the project with the issue by utilizing data input from the user that is indicating that the project is related to an existing created issue and storing the link association…; displaying the project data…; displaying the link association between the project and the issue...

These limitations, describe a concept of a method for displaying and providing social media information sharing through the identification of issue data that interest a user or a group of users and associate it with project data that address or contribute to it in conjunction, and presenting a link with both the project and its associated issue data to the user or group of user. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal relationships or interactions by determining a common societal issue presented in a social media platform and link it to users that have a similar interest to tackle it with a project and manage such issues for the sake and reputation of a business or an organization. This abstract idea can also engage in commercial or legal interactions through business relations marketing activities for social projects to promote a As disclosed in the specification, this invention allows a user to get information about events that are related to projects and/or issues which enables a structured and organized way to associate issues, projects and events. Thus, it represents a certain method of organizing human activities by gathering and displaying data to increase the interaction between highly related users or its stakeholders and manage such business relations.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of an electronic device; graphical user interface; a communication interface; a processing circuitry and a memory individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely generally linking to the technology of data processing for business practice purposes with content management systems through social networks and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1 and 14, these claims do not include additional elements recited that are  sufficient to amount for significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic device and a communication interface. These are used to be instructed and perform steps that define the abstract idea. Merely, using a generic computer device and/or computing nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-13, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claim 2: detecting an event data input from a user via the graphical user interface… displaying the event data via the graphical user interface and enabling a user to register,… an interest in following, and being updated on information relating to, the event. 
Claim 3 - 5: further describes the abstract idea of the electronic device sharing social societal its data through social media communication; 
Claims 6: storing the issue data, the project data and/or the event data and any update data input related to such data; 
Claim 7: detecting an update data input of the issue data, the project data and/or the event data from a user via the graphical user interface the update data input being associated with a updating of information of the issue data, the project data and/or the event data and at least one of the issue data, the project data and/or the event data being associated with each other; storing the update data input in a memory at the electronic device; 
Claims 8-9: further describes the abstract idea of the electronic device sharing social societal its data through social media communication; 
Claim 10: detecting an information request data input from a user via the graphical user interface, the user requesting to be updated on information relating to an issue, a project and/or an event; registering the information request data and storing the information request data in a memory at the electronic device; 
Claim 11: detecting position data; linking issue data, project data and/or event data with the position data and storing the link association in a memory in the electronic device; 
Claim 12: detecting a search query inputted by a user via the graphical user interface, the search query is either related to a specific issue data, project data and/or event data or the search query is based on a position data for a certain geographic location for finding any issue data, project data and/or event data in relation to the geographic location; processing the search query input and retrieving data from the memory of the electronic device; displaying a search result via the graphical user interface based on the search query input; 
Claim 13: detecting position data; determining, by using the position data, if any issue data, project data and/or event data exists that is associated with the position data or within a predetermined distance from the geographic location defined by the position data; collecting any existing issue data, project data and/or event data dependent on the position data…displaying, in the graphical user interface, the issue, project and/or event on a map. 
claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman (U.S. Pub No. 20130275880 A1) in view of Dixon (U.S. Pub No. 20120323890 A1).
Regarding claims 1 and 14: 
Bachman teaches:
a memory (“the memory interface 202 is coupled to memory 250” ¶0046; Fig 2A (202;250))
a communication interface for providing communication with at least one server (“includes a network 102 and multiple mobile devices which communicate over the Network 102 to one or more computer servers.” ¶0036; Fig 1 (104-108))
a processing circuitry, configured to cause the electronic device to (“The memory interface 202, the one or more processors 204 and/or the peripherals interface 206 can be separate components or can be integrated in one or more integrated circuits. The various components in each mobile device 104, 106, 108 can be coupled by one or more communication buses or signal lines” ¶0039; Fig 2A (202;204;206))
generate a graphical user interface for displaying societal social media information and for providing user interaction (“relates to a user interacting with a user interface, along with methods and systems for actively capturing and intelligently categorizing multimedia informational content from users of mobile devices pertaining to their interactions with events and experiences and for displaying postings pertaining to these events and experiences in mapped geographic locations on the user interface of a mobile application executing on the mobile devices.” ¶0002; Fig 1 (104-108))
display the graphical user interface (“for display in the user interface of the mobile device 104, 106, 108; an Application Display Component for displaying the content posts and associated tags on a user-selected “map view” for a desired geographic area and for displaying the listings of the content stored by users of the mobile application in a “list view,” which content can include textual content, photo content and video content.” ¶0048; Fig 1 (104-108))
detect an issue data inputted by a user via the graphical user interface, the issue data input associated with one of a creation of an issue or registration of an interest in an existing created issue, where the issue is relating to an identified societal issue (“FIG. 7D shows a user selecting one of the suggested tag terms for the current content. The user in this example selects the term “SOUND”. After a user selects the first tag for the post, the application displays an updated list of suggested tags. In this example, the term “UPLOAD” is a new suggested tag which is generated by the application and it appears in the list of suggested tags in the lower portion of the user interface 708. ¶0070; Fig 7C and 7D (706; 708)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and based on societal issue, this term is being interpreted as a “crowdsourcing event” which refers to an open call to an undefined or unrelated group of people who are (i) most fit to perform tasks, (ii) solve problems, and (iii) contribute the most relevant and fresh ideas, as stated in ¶0035 of this reference. Thus, making an organization, authority or a group of stakeholders suitable for this definition and this crowdsourcing event can also be a societal issue. 
display the issue data via the graphical user interface (“for display in the user interface of the mobile device 104, 106, 108; an Application Display Component for displaying the content posts and associated tags on a user-selected “map view” for a desired geographic area and for displaying the listings of the content stored by users of the mobile application in a “list view,” which content can include textual content, photo content and video content.” ¶0048; Fig 1 (104-108))
Bachman doesn’t explicitly teaches the following limitations, however Dixon teaches:
detect a project data inputted by a user via the graphical user interface, the project data being associated with a creation of project or registration of an interest in an existing created project, the project data input from the user is indicating that the project is related to an existing created issue and aims to address the identified societal issue. (“Rose, who lives in London, England, hears of a wildfire that burned through her home town of Slave Lake, Alberta, Canada. In Xirch, she researches this topic. Through Following, Connecting, and requesting notification of ongoing or new coverage of the topic, she receives more information, including details of the complete devastation toll, success/tragedy stories, re-building plans, and research results of the cause of the fire (all with media and hyperlinks attached). With traditional social networking systems, Rose can only receive this information from sources and individuals she is already familiar with, if such information happens to be available through them. Uniquely, Xirch provides Rose with further information from Users who are mutually, exclusively, and only united by this topic and associated Events through Xirch. ¶0087; Fig 3 and 4) )) Examiner note: Under BRI project data is being interpreted as some type of event or issue to be addressed by a group or entity such as a cause, conference a meeting or a criminal case to be resolved, as seen throughout the description of this particular reference. 
utilize data input from the user that is indicating that the project is related to an existing created issue and linking the project with the issue and store the link association in a memory in the electronic device (“Rose, who lives in London, England, hears of a wildfire that burned through her home town of Slave Lake, Alberta, Canada. In Xirch, she researches this topic. Through Following, Connecting, and requesting notification of ongoing or new coverage of the topic, she receives more information, including details of the complete devastation toll, success/tragedy stories, re-building plans, and research results of the cause of the fire (all with media and hyperlinks attached). With traditional social networking systems, Rose can only receive this information from sources and individuals she is already familiar with, if such information happens to be available through them. Uniquely, Xirch provides Rose with further information from Users who are mutually, exclusively, and only united by this topic and associated Events through Xirch. ¶0087; Fig 3 and 4)
display the project data via the graphical user interface (“The more Classification Information that is submitted, the narrower or more focused the search results are. From this search process, matching results may be displayed to the searcher in various interfaces, such as a list, Timeline, map, graph, or chart. From the displayed results, the searcher can do many things, including: view other Entity's Events and/or Timelines (including metadata and supplemental data in all interfaces such as charts, graphs, and maps); compare one Event with another or one Entity's Timeline with another's; Follow Events or Entity Timelines so as to keep informed about them; communicate with other Users; or Connect to Events and Entity Timelines (subject to that User's approval), to import that Event or Entity Timeline (including supplemental data) into the searcher's own Personal Timeline, if one exists.” ¶0077 Fig 5)
display the link association between the project and the issue via the graphical user interface (““Interfaces” are the graphical representations used by Xirch to display an Entity's Events and information. These may take the form of graphs, reports, charts, maps, and timelines. Interfaces can display Event information chronologically, and provide access to attached materials, additional metadata, and details for each Event.” ¶0019; Fig 3 and 4).

It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide  Bachman with the further function of detecting, utilizing and displaying data input based on the creation of a project, as taught by Dixon because “A number of social and professional networking sites have been developed that are people-centric, in as much as they allow former and current relatives, friends, acquaintances, classmates, professionals, relationship partners, friends of friends, and acquaintances of acquaintances to connect to one another to share posts, photos, and other media. These connections are based on previously existing relationships and relationships that are had in common. Examples of such systems are the FACEBOOK social networking site and the LINKED-IN professional networking site. These systems only facilitate connections between people and do not provide a means of facilitating connections based on shared events, interests, and/or experiences of the past, present, or future”. (Dixon; ¶0006)

Regarding claim 2:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
detecting an event data input from a user via the graphical user interface, the event data input is associated with a creation of an event that is related to the issue and/or the project (“FIG. 7G illustrates a user interface 714 listing three tags which have been selected and associated with the textual content which was been entered by the user, as shown previously in FIG. 7B. The user interface 714 includes a current listing of suggested tags in the lower portion of the user interface (i.e., “LOCATION ACCURACY”, “GPS”, “TESTING” and “VIDEO”). After the user completes the selection or entry of tags, the user can then expressly post the content for display in a map view so all users using the mobile application who are in the same general proximity of the event or experience about which the current user has chosen to post can view the content associated with the post.” ¶0074; Fig 7B – 7G)
displaying the event data via the graphical user interface and enabling a user to register, via the graphical user interface, an interest in following, and being updated on information relating to, the event. (“After the content is tagged, a post representing the content will be displayed in a selected view on the user interface implemented by the mobile application on a mobile device 104, 106, 108, as shown at step 808. In one embodiment, a user can select view from either a “map view” or a “listing view.” The map view displays the post on a geographic map and the post may be included with additional posts within a geographic area that is proximate to the current post in order to provide the user and other users who are in the same general geographic area with a graphical representation of postings in a defined geographic area based on their respective selected map views” ¶0076; Fig 1 (104-108) ;Fig 5A (418; 502))

Regarding claim 3:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
initiating communication of the issue data, project data and/or event data from the electronic device to any user. (“The mobile device 104, 106, 108 can include a memory interface 202, one or more data processors, image processors and/or central processing units 204, and peripherals interface 206. The memory interface 202, the one or more processors 204 and/or the peripherals interface 206 can be separate components or can be integrated in one or more integrated circuits. The various components in each mobile device 104, 106, 108 can be coupled by one or more communication buses or signal lines.” ¶0039; Fig 1 (104-108))
Regarding claim 4:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
the issue data, project data and/or event data comprising visual data such as video, live streamed video or television, images or any visual media (“the mobile device 104, 106, 108 can present recorded audio and/or video files, such as MP3, AAC, and MPEG files. In other implementations, the mobile device 104, 106, 108 can include the functionality of an MP3 player, such as an iPod” ¶0045; Fig 1 (104-108))

Regarding claim 5:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman doesn’t explicitly teaches the following limitation, however Dixon teaches:
initiating communication of the issue data, project data and/or event data from the electronic device to a restricted predefined group of users. (“Law enforcement also has opportunities to use Xirch in beneficial ways. For example, when a robbery takes place at a convenience store, Xirch-verified Detective Denton enters the Event in the local police department's Entity, building an auto-query process that will notify his agency of any Events entered by other Users that may indicate a connection to investigate. Officers at the scene of the crime do their usual questioning of potential witnesses, including the customers across the street at a restaurant. Later that evening, Maria, an attendee of a birthday party at the restaurant (who left just after the robbery, but before the police arrived) enters her experience of the party into Xirch. The auto-query process (based on the time and location) alerts the police department of a possible connection. Detective Denton privately messages this potential witness, seeking any information she can give about the crime. Maria is able to give the detective a better description than anyone else has so far of a car that sped away from the convenience store as she was leaving the restaurant” ¶0099)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Bachman with the further ability of initiating communications of the project, issue or event data to a private group of users, as taught by Dixon because “A number of social and professional networking sites have been developed that are people-centric, in as much as they allow former and current relatives, friends, acquaintances, classmates, professionals, relationship partners, friends of friends, and acquaintances of acquaintances to connect to one another to share posts, photos, and other media. These connections are based on previously existing relationships and relationships that are had in common. Examples of such systems are the FACEBOOK social networking site and the LINKED-IN professional networking site. These systems only facilitate connections between people and do not provide a means of facilitating connections based on shared events, interests, and/or experiences of the past, present, or future”. (Dixon; ¶0006)

Regarding claim 6:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
storing the issue data, the project data and/or the event data and any update data input related to such data, in a memory at the electronic device (“The memory 250 can also include sensor processing instructions 258 to facilitate sensor related processing and functions, phone instructions 260 to facilitate phone related processes and functions; electronic messaging instructions 262 to facilitate electronic messaging related processes and functions; media capture instructions to facilitate the capture of image and video content; GPS/Navigation instructions 268 to facilitate GPS and navigation related processes and instructions; and camera instructions 270 to facilitate camera—related processes and functions.” ¶0047; Fig 2A (250))

Regarding claim 7:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
detecting an update data input of the issue data, the project data and/or the event data from a user via the graphical user interface the update data input being associated with a updating of information of the issue data, the project data and/or the event data and at least one of the issue data, the project data and/or the event data being associated with each other (“The user in this example selects the term “SOUND”. After a user selects the first tag for the post, the application displays an updated list of suggested tags. In this example, the term “UPLOAD” is a new suggested tag which is generated by the application and it appears in the list of suggested tags in the lower portion of the user interface 708.” ¶0071; Fig 7D (708))
storing the update data input in a memory at the electronic device (“Suggested tags are generated from the list of tags, which are stored and associated with previously stored content in the Database 112” ¶0071; Fig 1 (112); Fig 2A (250))

Regarding claim 8:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman doesn’t explicitly teaches the following limitation, however Dixon teaches:
initiating communication of the issue data, the project data and/or the event data from the electronic device to a public sector organisation, institution or official body and/or an individual or special interest group stakeholder. (“Law enforcement also has opportunities to use Xirch in beneficial ways. For example, when a robbery takes place at a convenience store, Xirch-verified Detective Denton enters the Event in the local police department's Entity, building an auto-query process that will notify his agency of any Events entered by other Users that may indicate a connection to investigate. Officers at the scene of the crime do their usual questioning of potential witnesses, including the customers across the street at a restaurant. Later that evening, Maria, an attendee of a birthday party at the restaurant (who left just after the robbery, but before the police arrived) enters her experience of the party into Xirch. The auto-query process (based on the time and location) alerts the police department of a possible connection. Detective Denton privately messages this potential witness, seeking any information she can give about the crime. Maria is able to give the detective a better description than anyone else has so far of a car that sped away from the convenience store as she was leaving the restaurant” ¶0099)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide  Bachman with the further ability of initiating communications of the project, issue or event data to a public sector organisation, institution or official body and/or an individual or special interest group stakeholder, as taught by Dixon because “A number of social and professional networking sites have been developed that are people-centric, in as much as they allow former and current relatives, friends, acquaintances, classmates, professionals, relationship partners, friends of friends, and acquaintances of acquaintances to connect to one another to share posts, photos, and other media. These connections are based on previously existing relationships and relationships that are had in common. Examples of such systems are the FACEBOOK social networking site and the LINKED-IN professional networking site. These systems only facilitate connections between people and do not provide a means of facilitating connections based on shared events, interests, and/or experiences of the past, present, or future”. (Dixon; ¶0006)

Regarding claim 10:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
detecting an information request data input from a user via the graphical user interface, the user requesting to be updated on information relating to an issue, a project and/or an event (“tagged content posts can be displayed in a list view which will allow end users to view all content in a given hot spot cluster as a list. The list view is an alternative display of content and allows a user to view the content that has been posted to a geographic map view as a list of the actual content posted (e.g., text content, photo content, video content). For instance, a user may view the complete listing of text content, photos and videos that all users have posted regarding events or experiences they have had in a geographic area covered by a hot spot cluster.” ¶0077; Fig 5A and Fig 5B)
registering the information request data and storing the information request data in a memory at the electronic device (“wherein the at least one piece of multimedia information content and the at least one mapped geographical location are collected by the accessible user interface application and converted into a crowd sourced social map; and a mobile device, wherein the accessible user interface is stored on, located on, shown by, accessed by the user from or a combination thereof.” ¶0032)
initiating communication of information to a user relating to requested data relating to an issue, a project and/or an event. (“FIG. 5A is an illustration of the listing of tags assigned by users for all content posts within a selective hot spot cluster. By clicking on the user's current location 418, a small screen will appear that lists all content tags in the geographic area covered by the hot spot cluster. In this example embodiment, a total of 110 content posts are in the geographic area covered by the hot spot cluster. Forty (40) of the tags are similar for the posts in this geographic area and have been tagged with the term “FIRE HYDRANT” 502. Additionally, there are 36 tags with the term “TESTING” and 32 tags with the term “RABBLE-RABBLE-RABBLE.”” ¶0063; Fig 5A and 5B)

Regarding claim 11:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
detecting position data (“The mobile application also includes a fourth component, a Geo-Post Management Component 278 for use in capturing and queuing content posts for storage in the Database 112…” ¶0049; Fig 2A (278))
linking issue data, project data and/or event data with the position data and storing the link association in a memory in the electronic device. (“…for transmitting a tag list for each post to the Web Server 110 for storage in the Database 112, for transmitting to the Web Server 110 the GPS coordinates of the mobile device 104, 106, 108, and for transmitting to the Web Server 110 the two-dimensional minimum and maximum map coordinates of the current map view displayed on the user interface of the mobile device 104, 106, 108.” ¶0049; Fig 1 (110); Fig 2A (278)) Examiner note: Under BRI, the tag list is derived and categorized based on the original issue, project and/or event data and is being interpreted as a type of link or association to retrieve the requested data.

Regarding claim 12:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
detecting a search query inputted by a user via the graphical user interface, the search query is either related to a specific issue data, project data and/or event data or the search query is based on a position data for a certain geographic location for finding any issue data, project data and/or event data in relation to the geographic location (“if they are in Long Beach at location XYZ and another user posted content within the same XYZ location range, we will suggest those tags. This process makes it easier for someone attending the same event to label their post without having to type it out.” ¶0071; Fig 7D – 7G) Examiner note: Under BRI the search query has been interpreted as the search input of finding a tag typed by keywords introduced by the user.
 processing the search query input and retrieving data from the memory of the electronic device (“FIG. 7E illustrates a user interface 710 with two tags entered by a user of the mobile application for association with the text content which was entered in the application and shown on user interface 704 in FIG. 7B (i.e., the word “TEXT”). The user interface 710 identifies for the user the most used tags which have been stored and associated with this user's content postings and stored in the Database 112.” ¶0072; Fig 7B and 7E)
displaying a search result via the graphical user interface based on the search query input. (“After the content is tagged, a post representing the content will be displayed in a selected view on the user interface implemented by the mobile application on a mobile device 104, 106, 108, as shown at step 808. In one embodiment, a user can select view from either a “map view” or a “listing view.” The map view displays the post on a geographic map and the post may be included with additional posts within a geographic area that is proximate to the current post in order to provide the user and other users who are in the same general geographic area with a graphical representation of postings in a defined geographic area based on their respective selected map views. The number and type of posts in any given geographic area may differ depending on the selected map view. However, posts will be clustered in a “hot spot cluster” if any two or more posts have the same tag for content within the geographic area represented by a hot spot cluster for a given map view..” ¶0076; Fig 4F, 5A and 5B) 

Regarding claim 13:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Bachman further teaches:
detecting position data (“A GPS Signal Receiver 216 is also included that can connect to the peripherals interface 206 as part of a position location system. The receiver 216 generates geographic coordinates which are transmitted to the Web Server 110 to enable it to properly generate map views on for proper display in the user interface on each mobile device” ¶0040; Fig 2A (206, 216))
determining, by using the position data, if any issue data, project data and/or event data exists that is associated with the position data or within a predetermined distance from the geographic location defined by the position data (“In one embodiment, a user can select view from either a “map view” or a “listing view.” The map view displays the post on a geographic map and the post may be included with additional posts within a geographic area that is proximate to the current post in order to provide -the user and other users who are in the same general geographic area with a graphical representation of postings in a defined geographic area based on their respective selected map views. The number and type of posts in any given geographic area may differ depending on the selected map view. However, posts will be clustered in a “hot spot cluster” if any two or more posts have the same tag for content within the geographic area represented by a hot spot cluster for a given map view.” ¶0076; Fig 4F, 5A and 5B) 
Bachman doesn’t explicitly teaches the following limitations, however Dixon teaches:
collecting any existing issue data, project data and/or event data dependent on the position data (“Various newsfeeds (e.g., from news organizations or different agencies) can be submitted as Events into Xirch. Users can then perform searches based on Classification information, such as time, location, or other descriptors, for those Events. Users can compare news stories from different agencies. Xirch's ability to clearly display news events on a timeline or map, makes reviewing them easier and more rewarding. Patterns can be seen that would not be discernable otherwise. Users can see the differences and discrepancies between the news sources.” ¶0111 Fig 6) Examiner note: Also, the collection of data is being aggregated in their respective timelines and organized by topics to be viewed in a map or chart, as stated in ¶0065 - ¶0068.
initiating communication of the existing issue data, project data and/or event data to any user, public sector organisation, institution or official body and/or an individual or special interest group stakeholder (“Law enforcement also has opportunities to use Xirch in beneficial ways. For example, when a robbery takes place at a convenience store, Xirch-verified Detective Denton enters the Event in the local police department's Entity, building an auto-query process that will notify his agency of any Events entered by other Users that may indicate a connection to investigate. Officers at the scene of the crime do their usual questioning of potential witnesses, including the customers across the street at a restaurant. Later that evening, Maria, an attendee of a birthday party at the restaurant (who left just after the robbery, but before the police arrived) enters her experience of the party into Xirch. The auto-query process (based on the time and location) alerts the police department of a possible connection. Detective Denton privately messages this potential witness, seeking any information she can give about the crime. Maria is able to give the detective a better description than anyone else has so far of a car that sped away from the convenience store as she was leaving the restaurant” ¶0099)
displaying, in the graphical user interface, the issue, project and/or event on a map. (“A User may wish to view data from his or her own Entity in a variety of filtered ways, such as, but not limited to: viewing on the Timeline and/or Map Interface only the Events from a particular folder, such as “Employment,” “Dance Contests,” “Places I've Lived,” or “Vacations;” viewing in a chart interface only the recorded values of body weight or Body Mass Index for the entire documented time span or for a particular range of time; viewing on a Map/graph interface the various costs of various vacations throughout a particular range of time; and viewing on a map, list, and/or Timeline interface just the updates for all of the Events or Entities, or specific Events or Entities that are being Followed” ¶0070; Fig 4)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide  Bachman with the further ability of initiating communications and publishing the project, issue or event data to a public sector organization, institution or official body and/or an individual or special interest group stakeholders taught by Dixon because “A number of social and professional networking sites have been developed that are people-centric, in as much as they allow former and current relatives, friends, acquaintances, classmates, professionals, relationship partners, friends of friends, and acquaintances of acquaintances to connect to one another to share posts, photos, and other media. These connections are based on previously existing relationships and relationships that are had in common. Examples of such systems are the FACEBOOK social networking site and the LINKED-IN professional networking site. These systems only facilitate connections between people and do not provide a means of facilitating connections based on shared events, interests, and/or experiences of the past, present, or future”. (Dixon; ¶0006)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bachman (U.S. Pub No. 20130275880 A1) in view of Dixon (U.S. Pub No. 20120323890 A1) in further view of Blecher (AU Pub No. 2013205756 A1).
Regarding claim 9:
The combination of Bachman and Dixon as shown in the rejection above, discloses the limitations of claim 1.
Either Bachman or Dixon doesn’t explicitly teaches the following limitation, however Blecher teaches:
initiating communication of the issue data, the project data and/or the event data from the electronic device to any social media platform or digital channel. (“Individual respective users may join their respective channel(s) of choice from those available on the network and may choose to enable network settings that allow them to engage in multichannel two way communications with the channel and any other individual user(s) that are also in the respective channel(s) and have the same network settings enabled, this will allow individuals to be able to communicate verbally and visually with respective channels and the respective individuals, being users, moderators and administrators in them in real time, to join and then communicate with visually and verbally. Connecting in this human way to participate in live, real time discussions with people (strangers and contacts alike), groups, causes, places, events, areas and such that appeal to the respective individual.” ¶0064; Fig 5)) Examiner note: The term “channels” refer to a plurality of purpose driven virtual environments which in turn include different social networks such as Facebook, Twitter, etc. and are events topics and project or causes derived , as stated in ¶0008 - 0009 for this reference.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Bachman with the further ability of initiating communications of the project, issue or event data to publish and distribute such data in social media or digital channels, as taught by Blecher because “What is lacking in the current realm of online networks both social and otherwise, has been identified as the basis for infrastructure aimed at creating and fostering a network of dynamic, relevant and expansive links and chains of communication between a respective user of this new network and their respective target (be it a person, group, place, area, community, cause or any other purpose driven 6 nexus) within a geo-locational setting - without the respective user having an existing relationship or even necessarily any prior knowledge of the respective target”. (Blecher; ¶0008)

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yonemoto (U.S. Pub No. 20120072848 A1) 
Caswell (U.S. Pub No. 20100153286 A1) is pertinent because it is “related to systems and methods for the exchange, storage and organization of information. More specifically, the present disclosure is directed to an electronic contact and media distribution system, such as for information collected at a trade show event, open house, or other in-person exchange.
Pavlovskaia (U.S. Pub No. 20160328360 A1) is pertinent because the invention is about “Systems and methods described herein relate to automated local story generation, curation, and presentation. Various embodiments described herein automatically generate stories from content received from different client devices such as smartphones. The stories are generated based on system trends and the characteristics of the received content. Story use trends may then be used to adjust how widely the story is available for viewing by system users.”
Berkman (U.S. Pub No. 20110066613 A1) is pertinent because it “relates to content provisioning, and more particularly, but not exclusively, to a system and method for syndicated data stream content provisioning.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687